Exhibit 10.1

 

LOGO [g258978g29g09.jpg]

May 8, 2017

Stacey Mowbray

[REDACTED]

[REDACTED]

This letter agreement (“Agreement”) shall reflect the terms and conditions of
your continued employment as President, Americas for Weight Watchers
International, Inc. (the “Company”) as of the Effective Date of this Agreement.
For purposes of this Agreement, the “Effective Date” shall be the date on which
both parties have executed this Agreement. This Agreement shall replace and
supersede all other prior agreements between the parties, including but not
limited to your Employment Agreement Letter, dated April 6, 2016, and your
Assignment Letter, dated April 6, 2016, as well as any other prior
representations, understandings and agreements as to your employment by the
Company, whether written or oral (collectively, the “Prior Agreements”).

1.     Title and Reporting Structure. You shall continue in your role as
President, Americas, and shall continue to be responsible for overseeing the
Company’s operations in the United States, Canada, Mexico and Brazil. You shall
continue to report to the Company’s Chief Executive Officer. It is understood
and agreed, however, that since the Company’s Chief Executive Officer position
is currently open, you shall continue reporting to the Company’s designated
Office of the CEO until a new Chief Executive Officer is hired. You shall remain
on the payroll of, and shall continue to be an employee of, Weight Watchers
Canada, Ltd. (“WWCL”). This shall continue to be an exempt position and, as
such, you will not be eligible to receive overtime.

2.     Work Location. Your primary work location shall be at 2295 Bristol
Circle, Oakville ON L6H 6P8. However, for as long as you serve in the role as
President, Americas, you shall continue to work at the Company’s US-based
headquarters at 675 Avenue of the Americas, New York, NY 10010 at least four
days per week.

3.     Compensation. Your compensation shall be as follows:

 

  (a) Base Salary. Effective April 1, 2017, and subject to the provisions below,
your annualized base salary (“Base Salary”) shall be $597,869.00 in Canadian
dollars (“CAD”), to be paid over 26 bi-weekly pay periods. Your Base Salary
level, as with all other Company employees, shall be subject to review on an
annual basis. Your Base Salary payments will be subject to all standard tax
withholdings and deductions.

 

  i. 2017 Base Salary Payments. The parties agree that, for the payroll periods
with pay dates between April 1, 2017 – December 31, 2017 (the “Conversion
Period”), a portion of your Base Salary will be paid in US

 

 

Weight Watchers International, Inc. – 675 Avenue of the Americas, 6th Floor, New
York, New York 10010



--------------------------------------------------------------------------------

  dollars (“USD”) such that you will receive a net total payment of USD $100,000
by December 31, 2017. These payments shall be converted from CAD to USD based on
the exchange rates in effect as of March 31, 2017. Accordingly, based on such
exchange rates in effect as of March 31, 2017, the Company will set aside a net
amount of CAD $133,100 of your Base Salary to be converted into USD, and to be
paid out in pro-rated amounts, during each payroll period of the Conversion
Period. The remainder of your Base Salary payments during the Conversion Period
shall be paid in CAD. It is agreed and understood that the payments being
provided to you in USD during the Conversion Period are to be taken as a
deduction from, and not an addition to, your Base Salary. WWCL shall pay, and
make the appropriate withholdings and deductions from, all of your Base Salary
payments, including the ones being paid in USD during the Conversion Period.
Unless the parties agree otherwise, commencing on January 1, 2018, your Base
Salary payments shall be paid entirely in CAD.

 

  (b) Company Bonus Plan. You shall continue to be eligible to earn a bonus in
accordance with the terms and conditions of the Company’s bonus plan. Your bonus
target shall be 60% of your Bonusable Compensation for each year. For 2017, the
Company has calculated your Bonusable Compensation to be CAD $592,814.56, and
your target bonus to be CAD $355,688.75 (60% of $592,814.56). All bonuses paid
to you shall be 25% based on your individual performance and 75% based on the
Company’s performance, which can be over or underachieved depending on
performance. For 2017, your total bonus breakdown will be as follows:

 

2017 Metric

   % of Target Bonus  

Americas - Revenue Metric

     12.5 % 

Total Company - Revenue Metric

     12.5 % 

Americas - OI Metric

     37.5 % 

Total Company - OI Metric

     12.5 % 

Individual Performance

     25.0 %    

 

 

       100.0 %    

 

 

 

The Company’s bonus plan may be modified or terminated at any time. In order to
be eligible to earn any bonus, you must be employed on October 1st of the bonus
year and be an active employee on the date of payment, which is typically
sometime in March of the following year.



--------------------------------------------------------------------------------

  (c) Annual Equity Program. You shall continue to be eligible to participate in
the Company’s annual stock-based incentive compensation program, in accordance
with the terms and conditions of such program, as amended from time to time.
With respect to the Company’s annual stock-based incentive compensation program
for fiscal 2017, you shall have a target aggregate grant amount value of 125% of
your Base Salary (allocated and subject to such terms as determined by the
Company’s Compensation Committee in its sole discretion).

 

  (d) Car Allowance. You shall continue to receive a car allowance of CAD
$14,000, gross per annum, less lawful withholdings and deductions.

4.     Benefits. Your benefits are listed below. You understand and agree,
however, that the Company reserves the right to amend, modify or terminate any
benefit plan or program listed below at any time.

 

  (a) Health Benefits Plan. You will continue to be eligible for coverage under
the current WWCL health benefits plan, either as single coverage or family
coverage (per your preference), in accordance with the terms and conditions of
the official plan documents, as amended from time to time. The Company shall
also pay any additional costs associated with such coverage as a result of your
work in the United States.

 

  (b) Life Insurance. You will continue to be eligible for life insurance, in
accordance with the terms and conditions of the WWCL’s policies and the official
plan documents, as amended from time to time, at two times your Base Salary or
at the same level of coverage as similarly situated executives in the United
States, whichever is greater.

 

  (c) Registered Retirement Savings Plan (RRSP). WWCL will make an annual
employer contribution for your benefit to the RBC group RRSP in the maximum
amount permitted by law in effect at the time. This shall be in lieu of any
employer matches that you previously received in connection with the Company’s
RRSP and/or pension plan.

 

  (d) Wellness Allowance. You will continue to be eligible for reimbursements of
up to CAD $1,000.00 towards approved wellness or fitness expenses on an annual
basis.

 

  (e) Paid Time Off Policy. You shall continue to be entitled to a total of 24
days of Paid Time Off (at least 10 of which must be used as vacation days), and
Company holidays (subject to local practices).

 

  (f) Reimbursement of Travel Expenses. You shall continue to be reimbursed for
your travel expenses incurred for your trips to and from the United States from
your Canadian home location, subject to the Company’s standard travel and
expense reimbursement policies.



--------------------------------------------------------------------------------

5.     Continuity Agreement. It is agreed and understood that your Amended and
Restated Continuity Agreement (“Continuity Agreement”), dated March 2, 2016,
shall remain in effect for as long as you remain in your role as Presidents,
Americas. For the avoidance of doubt, in no event shall your Continuity
Agreement be deemed a benefit plan.

6.     Tax Equalization. If applicable, all gross amounts payable to you under
this Agreement will be tax equalized to Canada while you continue to perform
work in the United States. In principle, this means that your tax liability will
be the same as if you were working exclusively in Canada, and you will not be
required to incur any additional tax liabilities by virtue of your working at
the Company’s offices in the United States. If any overpayment is made to you by
the Company with respect to any remuneration paid or subject to tax equalization
in accordance with this Agreement, the Company reserves the right to recover all
or part of any such sum(s) overpaid from you, and you agree to execute any
document required to pay back or deduct such overpayment from future wages, to
the extent permitted by law.

7.     Tax Advice. You are eligible to receive tax advice at the Company’s
expense, from tax advisers nominated by the Company from time to time (and
subject to such financial and/or other conditions as the Company may impose from
time to time) with respect to any tax returns you need to file in either Canada
or the United States for as long as you continue in your role as President,
Americas. Such advice will be provided in relation to remuneration from your
employment and those items affected by your employment only. For the avoidance
of doubt, the Company will not pay for additional tax planning advice not
affected by your employment. Any penalties or interest charges incurred because
you fail to provide information or documentation requested by the nominated tax
adviser promptly will be your sole responsibility. The Company will not
reimburse you with respect to any such costs and the Company reserves the right
to recover all or part of any such amounts from you. The Company reserves the
right to recover all or part of any sum(s) due from you to it by making
deduction(s) from any sum(s) due to you, whether during on or after the end of
your employment, and without prejudice to the Company’s other rights and
remedies.

8.     Noncompetition, Assignment of Work Product and Confidentiality Agreement.
You will be required to sign, and be bound by, the Company’s standard
Noncompetition, Assignment of Work Product and Confidentiality Agreement
(“Noncompetition Agreement”), which will be provided under separate cover, as a
condition for the effectiveness of this Agreement.

9.     Termination of Employment. The following terms and conditions shall apply
to the termination of your employment with the Company:

 

  (a)

Termination by Company. The Company may terminate this Agreement and your
employment at any time for just cause, without providing you with advance notice
of termination, pay in lieu of such notice, or any form of severance pay, unless
otherwise required by the Employment Standards Act, 2000 (Ontario) (the “ESA”)
and then solely to the extent required by the ESA. The Company shall only pay



--------------------------------------------------------------------------------

  any accrued but unpaid Base Salary and any other compensation and unreimbursed
expenses owing up to and including the termination date (the “Accrued Amounts”),
and shall comply with any obligations under the ESA. The Company may terminate
this Agreement and your employment at any time without just cause in accord with
applicable law.

 

  (b) Resignation. You may resign upon giving 90 days’ advance written notice to
the Company (the “Resignation Period”). The Company may, at its discretion, in
writing, waive in whole or in part such notice and, in such case, the
Resignation Period shall end on the date selected by the Company. You shall not
be entitled to receive any further compensation or benefits whatsoever other
than the Accrued Amounts as of the end of the Resignation Period. During the
Resignation Period, you agree that you: (i) shall not make any public
announcement concerning your departure prior to your termination date without
the consent of the Company; and (ii) shall continue to perform faithfully the
duties assigned to you on the date of such notice (or such other duties as the
Company may assign to you) from the date of such notice until your termination
date.

 

  (c) Continuity Agreement Offset. Notwithstanding any terms and conditions of
the Continuity Agreement referenced above or any Other Arrangement (as defined
below), you hereby agree that any consideration payable to you, or obligation to
provide benefits to you, pursuant to the Continuity Agreement shall be offset in
full by any amounts payable or benefits provided to you pursuant to this
Agreement or any other agreement between you and the Company or any of its
affiliates, any plan, program or arrangement of the Company or any of its
affiliates, or as provided for by statute, regulation or local law in any
applicable jurisdiction (collectively, the “Other Arrangements”). In the event
any such payment or benefit is first paid or provided to you pursuant to (i) an
Other Arrangement, such payment or benefit shall offset in full any payment or
benefit to be provided under the Continuity Agreement, and (ii) the Continuity
Agreement, such obligations under the Other Arrangements will be deemed to have
been satisfied in full by the corresponding amount paid or benefit provided
under the Continuity Agreement.

10.     Entire Agreement. This Agreement, along with the above-referenced
Continuity Agreement and Noncompetition Agreement which are hereby incorporated
by reference (collectively the “New Agreements”), shall supersede all Prior
Agreements between you and the Company and/or WWCL. To the extent the terms of
the New Agreements differ in any way from any such Prior Agreement, the terms of
the New Agreements shall control. By signing this Agreement, you agree that you
are not relying upon any promises, representations, negotiations or discussions
except as specifically set forth in the New Agreements.

11.     Governing Law. This Agreement shall be governed by the laws of the
province of Ontario and the federal laws of Canada applicable therein.



--------------------------------------------------------------------------------

If the foregoing is acceptable, please sign in the space provided below. We look
forward to a continuing and rewarding relationship.

 

    Very truly yours,     WEIGHT WATCHERS INTERNATIONAL, INC.

 

    /s/ Kimberly Samon     Kimberly Samon     Chief Human Resources Officer
Agreed to and accepted by:     /s/ Stacey Mowbray     April 28, 2017 Stacey
Mowbray     Date